Viewing the evidence in the light most favorable to the presentment agency (see Family Ct Act § 342.2 [2]; Matter of David H., 69 NY2d 792 [1987]; cf People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to support the findings of fact. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the trier of fact’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert *1117denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the findings of fact were not against the weight of the evidence (cf. People v Romero, 7 NY3d 633 [2006]).
The appellant’s remaining contentions are without merit. Fisher, J.E, Angiolillo, Dickerson and Leventhal, JJ., concur.